Name: 98/419/EC: Commission Decision of 30 June 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 1849) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  marketing;  trade;  fisheries
 Date Published: 1998-07-04

 Avis juridique important|31998D041998/419/EC: Commission Decision of 30 June 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 1849) (Text with EEA relevance) Official Journal L 190 , 04/07/1998 P. 0055 - 0058COMMISSION DECISION of 30 June 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 1849) (Text with EEA relevance) (98/419/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2(2) and Article 7 thereof,Whereas Commission Decision 97/296/EC (3), as amended by Decision 98/148/EC (4), lists the third countries from which importation of fishery products for human consumption is authorised; part I of the list names the third countries covered by a specific decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC;Whereas Commission Decisions 98/420/EC (5), 98/421/EC (6), 98/422/EC (7), 98/423/EC (8), 98/424/EC (9), set specific import conditions for fishery and aquaculture products originating, respectively, in Nigeria, Ghana, Tanzania, Falkland Islands and Maldives; whereas Nigeria, Ghana, Tanzania, Falkland Islands and Maldives should therefore be added to part I of the list in Annex I of countries and territories from which importation of fishery products for human consumption is authorised;Whereas Cape Verde, Latvia, Lithuania, Nicaragua, Benin, Kazakhstan, Guinea Conakri, Papua New Guinea, Malta, Mauritius, Jamaica, Cameroon, Czech Republic, Israel, Hong Kong and Uganda have shown that they satisfy the equivalent conditions referred to in Article 2(2) of Decision 95/408/EC; whereas it is therefore necessary to modify the list to include those countries in part II of the list in Annex I;Whereas certain countries and territories not yet included in the list, but currently exporting to the EC, have provided information that they fulfil conditions at least equivalent to those of the Community; whereas since more information is required from them, these countries and territories are listed in a new Annex II;Whereas, in order to avoid any disruption of imports from the third countries included in the new Annex II, Article 11(7) of Council Directive 91/493/EC (10) shall continue to apply, for a transitional period to fishery products imported from countries and territories included in Annex II;Whereas, for those countries and territories not yet included in the Annexes to this Decision, it will be necessary for the Commission to evaluate whether they applied to the export of fishery products to the Community conditions at least equivalent to those governing the production and placing on the market of Community products;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 97/296/EC is amended as follows:1. In Articles 1 and 2, the reference to 'Annex` shall be replaced by 'Annex I`.2. Point 1 of Article 3 shall be replaced by the following point:'1. Notwithstanding Article 2, Member States may continue to import, up to 31 January 1999, fishery products coming from the countries and territories included in Annex II, in accordance with Article 11(7) of Directive 91/493/EEC.`3. The Annex to Decision 97/296/EC is replaced by Annexes I and II to the present Decision.Article 2 This Decision shall apply from 1 July 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 30 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 122, 14. 5. 1997, p. 21.(4) OJ L 46, 17. 2. 1998, p. 18.(5) See page 59 of this Official Journal.(6) See page 66 of this Official Journal.(7) See page 71 of this Official Journal.(8) See page 76 of this Official Journal.(9) See page 81 of this Official Journal.(10) OJ L 268, 24. 9. 1991, p. 15.ANNEX I List of countries and territories from which importation of fishery products in any form intended for human consumption is authorised I. Countries and territories covered by a specific decision under Council Directive 91/493/EC ALBANIAARGENTINAAUSTRALIABANGLADESHBRAZILCANADACHILECOLOMBIAECUADORFALKLAND ISLANDSFAROESGAMBIAGHANAINDIAINDONESIAIVORY COASTJAPANMADAGASCARMALAYSIAMALDIVESMAURITANIAMOROCCONEW ZEALANDNIGERIAPERUPHILIPPINESRUSSIASENEGALSINGAPORESOUTH AFRICASOUTH KOREATAIWANTANZANIATHAILANDURUGUAYII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/EC BELIZEBENINCHINACAMEROONCAPE VERDECOSTA RICACROATIACUBACZECH REPUBLICFIJIGREENLANDGUATEMALAGUINEA-CONAKRIHONDURASHONG KONGHUNGARY (1)ISRAELJAMAICAKAZAKHSTAN (2)LATVIALITHUANIAMALTAMAURITIUSMEXICONAMIBIANICARAGUAPAPUA NEW GUINEAPANAMAPOLANDSEYCHELLESSLOVENIASURINAMESWITZERLANDTOGOTUNISIATURKEYUGANDAUNITED STATES OF AMERICAVENEZUELAVIETNAM(1) Authorised only for import of live animals intended for human consumption.(2) Authorised only for import of caviar.ANNEX II List of countries and territories from which importation of fishery products intended for human consumption is authorised until 31 January 1999 pursuant to Article 11(7) of Directive 91/493/EEC ALGERIAANGOLAAZERBAAN (1)BAHAMASBULGARIACONGO-BRAZZAVILLEEGYPTERITREAESTONIAFORMER YUGOSLAV REPUBLIC OF MACEDONIAGABONGUINEA-BISSAUIRANKENYAMOZAMBIQUEMYANMARROMANIASAINT HELENASOLOMON ISLANDS (2)SRI LANKASAINT LUCIAZIMBABWE(1) Only authorised for imports of caviar.(2) Only authorised for imports from Solomon Taiyo Limited.